 


109 HCON 325 IH: Congratulating Oprah Winfrey for her 20 years of exemplary work and service to the people of the United States and the world.
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 325 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Davis of Illinois submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Congratulating Oprah Winfrey for her 20 years of exemplary work and service to the people of the United States and the world. 
 
Whereas the Oprah Winfrey Show officially began in September 1985; 
Whereas in June 1987 the Oprah Winfrey Show received 3 daytime Emmy awards in the categories of outstanding talk/service program, outstanding host, and outstanding direction; 
Whereas in June 1988 the Oprah Winfrey Show received its 2nd consecutive daytime Emmy award for outstanding talk/service program; 
Whereas the Oprah Winfrey Show has remained the number one television talk show for 19 consecutive years; 
Whereas the Oprah Winfrey Show is seen by an estimated 49,000,000 viewers each week in the United States, and is broadcast internationally in 117 countries; 
Whereas in 1988 Oprah Winfrey established Harpo Studios, a production facility in Chicago, making her the 3rd woman in the United States entertainment industry to own her own studio; 
Whereas Oprah Winfrey has enjoyed a successful acting career and has received Oscar and Golden Globe nominations for her role in the movie The Color Purple; 
Whereas in 1991 Oprah Winfrey initiated a campaign to establish a national database of convicted child abusers and testified before the Committee on the Judiciary of the Senate on behalf of the National Child Protection Act; 
Whereas in 1993 President Bill Clinton signed into law the Oprah Bill, which established a national database of convicted child abusers; 
Whereas Oprah Winfrey has received numerous awards for her extraordinary achievement, among them the National Association for the Advancement of Colored People—Hall of Fame, Time Magazine—100 Most Influential People in the World, United Nations Association of the United States of America—Global Humanitarian Award, and the National Association of Broadcasters—Distinguished Award; 
Whereas Oprah Winfrey has used the Oprah Winfrey Show to address some of the major issues of our time, including child sex trafficking which is a $10,000,000,000 industry affecting more than 2,000,000 children; and 
Whereas Oprah Winfrey has used her show to highlight the issues of poverty and its effects on communities throughout the country and has supported many initiatives aimed at reducing poverty: Now, therefore, be it 
 
That Congress— 
(1)congratulates Oprah Winfrey for her 20 years of exemplary work and service to the people of the United States and the world; and 
(2)requests that a copy of this resolution be sent to Oprah Winfrey at Harpo Studios, 110 N. Carpenter, Chicago, Illinois 60607. 
 
